Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions.
RESPONSE TO AMENDMENT AND ARGUMENTS
This Final Office Action is responsive to the amendment filed on March 23, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 20, 26, 34, and 37 are now amended.
Claims 20–39 remain pending.
Claims 20–39 stand rejected under 35 U.S.C. § 112, first paragraph, for continuing to recite the new matter described in the “First” ground of rejection for claims 20 and 34, and likewise in the “Second” ground of rejection for claim 26. 
The Applicant’s traversal of this ground of rejection has been considered, but is not persuasive. As a reminder, the claim element with new matter reads as follows:
determining that the user has received a new communication from the first entity, the new communication satisfying a predetermined trigger condition, the trigger condition comprising a presence of a keyword in a body of the new communication and indicative of a relevancy between the first entity and the user;
(Claim 20) (emphasis added). Claims 26 and 34 recite a similar version of this element, and therefore, the Examiner’s response for claim 20 should be read as applied to all three claims.
Importantly, the Applicant does not merely claim a trigger condition that catches keywords wherein one of those keywords appears in the body section by happenstance. The claim is far narrower: it requires a trigger condition that specifically limits its search of keywords to the body section of the email. (See Request for Continued Examination p. 13 (November 19, 2020)). In other words, a person does not infringe claim 20 by blindly looking for a keyword in an email and coincidentally finding the keyword in the body section. He or she must explicitly configure a trigger condition to check the body section for the keyword. 
The Applicant’s arguments on pages 10–11 of the Response fail to address this problem. The Applicant alleges—without citing any extrinsic evidence—that “a body is an inherent property of an email.” (Response 11). But that is not the problem with the Applicant’s claim. The Applicant did not claim “an email comprising a body section,” it claimed a trigger conditions that specifically looks to the body section of an email. Thus, even if the Examiner were to take every allegation of inherency as true, the Applicant’s argument still fails, because the Applicant has not shown (or even attempted to show) a trigger condition that specifically limits its search of keywords to the body section of an email. 
For this reason claims 20–39 stand rejected under 35 U.S.C. § 112(a) for at least continuing to recite the new matter of a predetermined trigger condition that is limited to a body section of an email. 
Since all claims stand rejected, the Applicant’s request for a notice of allowance (Response 12) is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 20–39 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20
The specification fails to disclose a “predetermined trigger condition comprising a presence of a keyword in a body of [a] new communication.” 
The analysis begins with claim construction. The claim recites a “predetermined trigger condition,” and then describes the structure and/or function of said trigger condition as one that specifically looks to the body section of a communication. As such, it is not enough to merely disclose a predetermined trigger condition that searches the entire communication for the keyword, yet only coincidentally discovers the keyword in an email’s body section by happenstance. Per the rules of English grammar, the phrase “in a body of the new communication” further limits the structure of “the predetermined trigger condition,” not the structure of the communication. Therefore, to disclose, anticipate, or infringe the claim, one must show a predetermined trigger condition that actually limits the scope of its trigger to the body section of a communication.
With that construction in mind, Examiner finds that the level of specificity in the Applicant’s disclosure is not commensurate with the claim amendment’s level of specificity in requiring the triggering text to be present in a body of the communication. 
“The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. § 112(a).” MPEP § 2163.05(II.). “The question is not whether a claimed invention is an obvious variant of that which is disclosed in the specification. Rather, a prior application itself must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572 (Fed. Cir. 1997). 
The Applicant contends that support for the amendment comes from paragraph 34 of the specification,1 but nothing there describes a predetermined triggering condition effectively coded to limit its search of a keyword to the body section of a communication. The only relevant portion of paragraph 34 is the third sentence, which provides that “the communication may be required to contain certain information (e.g., a keyword or number)” in order to trigger creation of the entity profile. That may provide sufficient support for finding a keyword or number somewhere in the communication in general, but it does not provide support for limiting the search specifically to the body specifically. Moreover, there is nothing inherent to a “keyword” or a “number” that would make one of ordinary skill think either of those examples are limited to the body section of an email communication. For example, in paragraphs 43–44 and FIG. 2 of the Applicant’s disclosure, the Applicant describes a process of scanning a first entity’s sending address for keywords and numbers. Similarly, in paragraph 27, the Applicant discloses that communication addresses may include “text message addresses or voice communication phone numbers.” Given those two examples, one of ordinary skill has no reason to think that a “keyword” or a “number” must inherently appear in a body section.
In addition to the paragraph suggested by the Applicant, the Examiner has also considered paragraph 28, which is reproduced below:
[0028] In one embodiment, some of the information included in the entity profile and/or presented in the sidebar or other form of visual presentation is information that is extracted from the first, triggering communication from the entity and/or is extracted from subsequent communication(s) from the entity. For example, a tracking number sent in an email to a user from Amazon.com is presented in the sidebar as part of an entity profile for the entity Amazon.com.
Here, the Applicant at least discloses that a tracking number sent in an email to a user from Amazon.com may be extracted so that it can be presented as part of the entity profile, and unlike the paragraph 34 example, it is at least plausible that the tracking number would be found in a body section (though it is also possible for such a number to appear in a subject line). The Applicant even discloses that the tracking number may come from the triggering email. But paragraph 28 still falls short, because paragraph 28 does not disclose that the tracking number is the triggering text. Rather, the tracking number is merely a piece of information that may be added to the entity profile.
To be sure, the Examiner does not discount the possibility that the communications described in the specification inherently include a body section. But even assuming arguenedo that a body section is present, the Applicant still has not shown evidence of a computer system that specifically limits the search of triggering text to such a hypothetical body section. Cf. In re Ruschig, 379 F.2d 990, 995 (CCPA 1967) (“Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 . . . so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.”). 
Accordingly, since “a predetermined text trigger in a body of the communication” is new matter, claim 20 is rejected under 35 U.S.C. § 112(a).
Claims 21–25
Claims 21–25 depend from claim 20, and therefore are rejected under 35 U.S.C. § 112(a) for inheriting the new matter identified above.
Claim 26
The specification fails to disclose a “predetermined trigger condition comprising a presence of a keyword in a body of [a] new communication.” 
The analysis begins with claim construction. The claim recites a “predetermined trigger condition,” and then describes the structure and/or function of said trigger condition as one that specifically looks to the body section of a communication. As such, it is not enough to merely disclose a predetermined trigger condition that searches the entire communication for the keyword, yet only coincidentally discovers the keyword in an email’s body section by happenstance. Per the rules of English grammar, the phrase “in a body of the new communication” further limits the structure of “the predetermined trigger condition,” not the structure of the communication. Therefore, to disclose, anticipate, or infringe the claim, one must show a predetermined trigger condition that actually limits the scope of its trigger to the body section of a communication.
With that construction in mind, Examiner finds that the level of specificity in the Applicant’s disclosure is not commensurate with the claim amendment’s level of specificity in requiring the triggering text to be present in a body of the communication. 
“The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. § 112(a).” MPEP § 2163.05(II.). “The question is not whether a claimed invention is an obvious variant of that which is disclosed in the specification. Rather, a prior application itself must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572 (Fed. Cir. 1997). 
The Applicant contends that support for the amendment comes from paragraph 34 of the specification,2 but nothing there describes a predetermined triggering condition effectively coded to limit its search of a keyword to the body section of a communication. The only relevant portion of paragraph 34 is the third sentence, which provides that “the communication may be required to contain certain information (e.g., a keyword or number)” in order to trigger creation of the entity profile. That may provide sufficient support for finding a keyword or number somewhere in the communication in general, but it does not provide support for limiting the search specifically to the body specifically. Moreover, there is nothing inherent to a “keyword” or a “number” that would make one of ordinary skill think either of those examples are limited to the body section of an email communication. For example, in paragraphs 43–44 and FIG. 2 of the Applicant’s disclosure, the Applicant describes a process of scanning a first entity’s sending address for keywords and numbers. Similarly, in paragraph 27, the Applicant discloses that communication addresses may include “text message addresses or voice communication phone numbers.” Given those two examples, one of ordinary skill has no reason to think that a “keyword” or a “number” must inherently appear in a body section.
In addition to the paragraph suggested by the Applicant, the Examiner has also considered paragraph 28, which is reproduced below:
[0028] In one embodiment, some of the information included in the entity profile and/or presented in the sidebar or other form of visual presentation is information that is extracted from the first, triggering communication from the entity and/or is extracted from subsequent communication(s) from the entity. For example, a tracking number sent in an email to a user from Amazon.com is presented in the sidebar as part of an entity profile for the entity Amazon.com.
Here, the Applicant at least discloses that a tracking number sent in an email to a user from Amazon.com may be extracted so that it can be presented as part of the entity profile, and unlike the paragraph 34 example, it is at least plausible that the tracking number would be found in a body section (though it is also possible for such a number to appear in a subject line). The Applicant even discloses that the tracking number may come from the triggering email. But paragraph 28 still falls short, because paragraph 28 does not disclose that the tracking number is the triggering text. Rather, the tracking number is merely a piece of information that may be added to the entity profile.
To be sure, the Examiner does not discount the possibility that the communications described in the specification inherently include a body section. But even assuming arguenedo that a body section is present, the Applicant still has not shown evidence of a computer system that specifically limits the search of triggering text to such a hypothetical body section. Cf. In re Ruschig, 379 F.2d 990, 995 (CCPA 1967) (“Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 . . . so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.”). 
Claims 27–33
Claims 27–33 depend from claim 26, and therefore are rejected under 35 U.S.C. § 112(a) for inheriting the new matter identified above.
Claim 34
The specification fails to disclose a “predetermined trigger condition comprising a presence of a keyword in a body of [a] new communication.” 
The analysis begins with claim construction. The claim recites a “predetermined trigger condition,” and then describes the structure and/or function of said trigger condition as one that specifically looks to the body section of a communication. As such, it is not enough to merely disclose a predetermined trigger condition that searches the entire communication for the keyword, yet only coincidentally discovers the keyword in an email’s body section by happenstance. Per the rules of English grammar, the phrase “in a body of the new communication” further limits the structure of “the predetermined trigger condition,” not the structure of the communication. Therefore, to disclose, anticipate, or infringe the claim, one must show a predetermined trigger condition that actually limits the scope of its trigger to the body section of a communication.
With that construction in mind, Examiner finds that the level of specificity in the Applicant’s disclosure is not commensurate with the claim amendment’s level of specificity in requiring the triggering text to be present in a body of the communication. 
“The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. § 112(a).” MPEP § 2163.05(II.). “The question is not whether a claimed invention is an obvious variant of that which is disclosed in the specification. Rather, a prior application itself must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572 (Fed. Cir. 1997). 
The Applicant contends that support for the amendment comes from paragraph 34 of the specification,3 but nothing there describes a predetermined triggering condition effectively coded to limit its search of a keyword to the body section of a communication. The only relevant portion of paragraph 34 is the third sentence, which provides that “the communication may be required to contain certain information (e.g., a keyword or number)” in order to trigger creation of the entity profile. That may provide sufficient support for finding a keyword or number somewhere in the communication in general, but it does not provide support for limiting the search specifically to the body specifically. Moreover, there is nothing inherent to a “keyword” or a “number” that would make one of ordinary skill think either of those examples are limited to the body section of an email communication. For example, in paragraphs 43–44 and FIG. 2 of the Applicant’s disclosure, the Applicant describes a process of scanning a first entity’s sending address for keywords and numbers. Similarly, in paragraph 27, the Applicant discloses that communication addresses may include “text message addresses or voice communication phone numbers.” Given those two examples, one of ordinary skill has no reason to think that a “keyword” or a “number” must inherently appear in a body section.
In addition to the paragraph suggested by the Applicant, the Examiner has also considered paragraph 28, which is reproduced below:
[0028] In one embodiment, some of the information included in the entity profile and/or presented in the sidebar or other form of visual presentation is information that is extracted from the first, triggering communication from the entity and/or is extracted from subsequent communication(s) from the entity. For example, a tracking number sent in an email to a user from Amazon.com is presented in the sidebar as part of an entity profile for the entity Amazon.com.
Here, the Applicant at least discloses that a tracking number sent in an email to a user from Amazon.com may be extracted so that it can be presented as part of the entity profile, and unlike the paragraph 34 example, it is at least plausible that the tracking number would be found in a body section (though it is also possible for such a number to appear in a subject line). The Applicant even discloses that the tracking number may come from the triggering email. But paragraph 28 still falls short, because paragraph 28 does not disclose that the tracking number is the triggering text. Rather, the tracking number is merely a piece of information that may be added to the entity profile.
To be sure, the Examiner does not discount the possibility that the communications described in the specification inherently include a body section. But even assuming arguenedo that a body section is present, the Applicant still has not shown evidence of a computer system that specifically limits the search of triggering text to such a hypothetical body section. Cf. In re Ruschig, 379 F.2d 990, 995 (CCPA 1967) (“Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 . . . so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.”). 
Accordingly, since “a predetermined text trigger in a body of the communication” is new matter, claim 34 is rejected under 35 U.S.C. § 112(a).
Claims 35–39
Claims 35–39 depend from claim 34, and therefore are rejected under 35 U.S.C. § 112(a) for inheriting the new matter identified above.
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        


    
        
            
    

    
        1 The Examiner’s citations follow the numbering in the specification as it is filed rather than as it is published in order to facilitate any potential Board review of the Record. See 37 C.F.R. § 41.37(c)(1)(iii). However, it is noted that the numbering in both versions of the specification align with each other.
        2 The Examiner’s citations follow the numbering in the specification as it is filed rather than as it is published in order to facilitate any potential Board review of the Record. See 37 C.F.R. § 41.37(c)(1)(iii). However, it is noted that the numbering in both versions of the specification align with each other.
        3 The Examiner’s citations follow the numbering in the specification as it is filed rather than as it is published in order to facilitate any potential Board review of the Record. See 37 C.F.R. § 41.37(c)(1)(iii). However, it is noted that the numbering in both versions of the specification align with each other.